An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-516
                       NORTH CAROLINA COURT OF APPEALS

                              Filed: 7 January 2014


ROBERT CARPENTER and TAMMY
CARPENTER, Individually and TAMMY
CARPENTER as Administrator of the
Estate of MONIQUE L. CARPENTER,
          Plaintiffs,

      v.                                      Guilford County
                                              No. 10 CVS 10123
WILLIE McKINNEY, Individually and
jointly and severally with WINDHAM
HEATING AND AIR CONDITIONING,
INC., Individually and jointly and
severally with OLD REPUBLIC HOME
PROTECTION COMPANY, INC.,
Individually and jointly and
severally with PAUL EDWARD
WINDHAM, Individually and D/B/A
WINDHAM HEATING & AIR,
          Defendants.


      Appeal by plaintiffs from order entered 24 January 2013 by

Judge John O. Craig,          III   in Guilford       County Superior Court.

Heard in the Court of Appeals 23 September 2013.


      Roderick T. McIver for plaintiffs-appellants.

      Moore & Van Allen PLLC, by Joshua D. Lanning and Melinda L.
      Vervais,   for   defendant-appellee   Old   Republic   Home
      Protection Company, Inc.


      GEER, Judge.
                                         -2-


    Plaintiffs Robert and Tammy Carpenter, individually, and

Tammy Carpenter as administrator of the Estate of Monique L.

Carpenter,    appeal      from     the       trial    court's     order     granting

defendant    Old   Republic      Home    Protection        Company,     Inc.'s   ("Old

Republic") motion for summary judgment.                      Because the summary

judgment order is interlocutory and the record contains neither

a certification under Rule 54(b) of the Rules of Civil Procedure

nor any indication that a substantial right will be lost in the

absence of an immediate appeal, we dismiss plaintiffs' appeal.

                                        Facts

    On 14 November 2008, Monique Carpenter and Darryl Gregory

died from carbon monoxide poisoning resulting from defects in

the heating and ventilation system in Mr. Gregory's home.                          Mr.

Gregory leased the home from Willie McKinney who had a home

warranty contract with Old Republic.                 Several weeks prior to 14

November 2008, Mr. McKinney filed a warranty claim with                            Old

Republic regarding the malfunctioning                  heating and ventilation

system.     On 12 November 2008, Old Republic sent its authorized

service provider, contractor Paul Edgar Windham, doing business

as Windham Heating & Air, to inspect the air conditioner and

furnace at Mr. Gregory's residence.                  Although Mr. Windham noted

defects   with     the   furnace,       he   did     not   make   any    repairs   or

replacements.
                                             -3-
    On 21 September 2010, plaintiffs filed suit (1) against Mr.

McKinney    alleging         negligent       failure    to     maintain        the   leased

premises in a safe and habitable manner and negligent repair;

(2) against Mr. Windham alleging professional negligence, unfair

and deceptive practices, and punitive damages; and (3) against

Old Republic alleging negligent retention of Mr. Windham, unfair

and deceptive practices, and punitive damages.

    Defendant Old Republic filed a motion for summary judgment

on 21 December 2012.                The trial court entered an order on 24

January    2013    granting         the     motion    for     summary        judgment     and

dismissing       all    of    plaintiffs'         claims    against      Old     Republic.

Plaintiffs appealed the summary judgment order to this Court.

                                       Discussion

    Initially,          we     must        address     whether       this      court      has

jurisdiction to hear this appeal.                     The summary judgment order

resolved    only       plaintiffs'        claims     against     one    defendant,        Old

Republic.    Based on the record filed in this Court, it appears

that plaintiffs' claims against defendants Willie McKinney, Paul

Edward Windham, and Windham Heating & Air are still pending.

The order, therefore, is interlocutory.                       See Veazey v. City of

Durham,    231    N.C.       357,    362,    57    S.E.2d     377,     381    (1950)    ("An

interlocutory      order       is    one    made     during    the     pendency      of   an

action, which does not dispose of the case, but leaves it for
                                         -4-
further   action    by   the    trial     court   in    order   to   settle    and

determine the entire controversy.").

    "Generally,      there     is   no   right    of    immediate    appeal   from

interlocutory orders and judgments."                   Goldston v. Am. Motors

Corp., 326 N.C. 723, 725, 392 S.E.2d 735, 736 (1990).                   However,

an interlocutory order "is immediately appealable if (1) the

order is final as to some claims or parties, and the trial court

certifies pursuant to N.C.G.S. § 1A-1, Rule 54(b) that there is

no just reason to delay the appeal, or (2) the order deprives

the appellant of a substantial right that would be lost unless

immediately reviewed."         Myers v. Mutton, 155 N.C. App. 213, 215,

574 S.E.2d 73, 75 (2002).           "[I]t is the appellant's burden to

present appropriate grounds for this Court's acceptance of an

interlocutory      appeal[.]"        Jeffreys      v.     Raleigh    Oaks     Joint

Venture, 115 N.C. App. 377, 379, 444 S.E.2d 252, 253 (1994).

    Rule 28(b)(4) of the Rules of Appellate Procedure requires

the appellant's brief to contain a "statement of the grounds for

appellate review" and "[w]hen an appeal is interlocutory, the

statement must contain sufficient facts and argument to support

appellate review on the ground that the challenged order affects

a substantial right."          Plaintiffs' statement of the grounds for

appellate review simply states:

           Plaintiff's [sic] appeal is from the Order
           of   the   Superior   Court  that  granted
                                 -5-
           Defendant's Motion for Summary Judgment, and
           affects a substantial right from which
           appeal   might   be    taken,   pursuant  to
           N.C.G.S.§7A-27(d)(1)and (2) [sic].

    Thus, plaintiffs implicitly acknowledge that the appeal is

interlocutory.    The summary judgment order does not include a

Rule 54(b) certification and, therefore, the only possible basis

for jurisdiction is, as plaintiffs have stated, the existence of

a substantial right that would be lost absent immediate review.

Plaintiffs do not, however, set forth any facts or provide any

argument as to why the order affects a substantial right.

    It is well established that "[i]t is not the duty of this

Court to construct arguments for or find support for appellant's

right to appeal from an interlocutory order[.]"        Jeffreys, 115

N.C. App. at 380, 444 S.E.2d at 254.         Instead, "[w]here the

appellant fails to carry the burden of making . . . a showing to

the court [that appellate jurisdiction exists], the appeal will

be dismissed."     Johnson v. Lucas, 168 N.C. App. 515, 518, 608

S.E.2d 336, 338, aff'd per curiam, 360 N.C. 53, 619 S.E.2d 502

(2005).    Accord Jeffreys, 115 N.C. App. at 380, 444 S.E.2d at

254 (holding appellant failed to satisfy burden and dismissing

appeal    where   "[appellant]   presented   neither   argument   nor

citation to show this Court that [appellant] had the right to

appeal the order dismissing its counterclaims").        Accordingly,

this appeal is dismissed.
                         -6-


Dismissed.

Chief Judge MARTIN and Judge STROUD concur.

Report per Rule 30(e).